In re BF Goodrich Co.; Shell Oil Co.; Tenneco Oil Co.; Uniroyal Inc.; Chevron USA as successor to Gulf Oil; Gulf Oil Corp.; Hartford Accident & Indemnity Co.; Minnesota Mining & Manufacturing Co. (3M); Society of the Plastics Industry Inc.; El Paso Energy Corporation; Kem-per Insurance; — Defendants; Applying for Writ of Certiorari and/or Review, Parish of Calcasieu, 14th Judicial District Court Div. H, Nos. 90-1837, 97-7949; to the Court of Appeal, Third Circuit, Nos. 00-1757, 00-1758.
Granted.